FILED
                           NOT FOR PUBLICATION
                                                                              MAR 31 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WELLINGTON SPENCER COPPESS,                      No.   20-15295

              Plaintiff-Appellant,               D.C. No. 4:18-cv-00118-JAS

 v.
                                                 MEMORANDUM*
CHARLES L. RYAN, Director;
RICHARD PRATT, Assistant Director;
CORIZON CORRECTIONAL HEALTH,
INC., named as Corizon Health Inc.;
BENJAMIN SCHMID, Facility Health
Administrator; CORIZON HEALTH,
INC.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     James Alan Soto, District Judge, Presiding

                            Submitted March 30, 2021**


Before: FERNANDEZ, SILVERMAN, and N.R. SMITH, Circuit Judges


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Wellington Spencer Coppess appeals the district’s order granting summary

judgment in favor of the defendants in his civil rights action alleging deliberate

indifference to his Hepatitis C Virus infection. We have jurisdiction pursuant to 28

U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004), and affirm.

      The district court properly granted summary judgment in favor of the

defendants. There is no evidence that defendants failed to provide relevant

documents. Defendants provided extensive medical treatment records

documenting chronic care appointments and lab test results. At most, plaintiff

established a difference of opinion between himself and the defendants regarding

proper testing and treatment of his chronic infection. Such a difference of opinion

does not rise to the level of deliberate indifference. Id. at 1058.

      AFFIRMED.